                  Case 3:20-cv-05195-RBL Document 8 Filed 07/23/20 Page 1 of 1




 1

 2

 3
                                  UNITED STATES DISTRICT COURT
 4
                                 WESTERN DISTRICT OF WASHINGTON
 5                                         AT TACOMA

 6     SONNY BORJA,
                                                             No. 3:20-CV-5195-RBL-DWC
 7                                     Petitioner,
 8               v.                                          ORDER ADOPTING REPORT AND
                                                             RECOMMENDATION
 9     STATE OF WASHINGTON,

10                                     Respondent.
11

12          THIS MATTER is before the Court on Magistrate Judge Christel’s Report and

13   Recommendation [Dkt. # ], recommending dismissal of this matter without prejudice. Petitioner

14   has not objected.
15
            (1)       The Report and Recommendation is ADOPTED;
16
            (2)       This case is dismissed without prejudice for failure to prosecute. All pending
17                    motion(s) are denied as moot.

18          (3)       For the reasons articulated in the R&R, a certificate of appealability is denied and
                      petitioner’s in forma pauperis status is denied in the event of an appeal.
19

20          The Clerk is directed to send copies of this Order to Petitioner and to the Hon. David W.

21   Christel.
22   IT IS SO ORDERED.
23
            DATED this 23rd day of July, 2020.
24

25

26
                                                            A
                                                            Ronald B. Leighton
                                                            United States District Judge
     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
